Statements by the President
Ladies and gentlemen, two weeks ago, a Polish engineer, Piotr Stańczak, who has been held as a hostage by terrorists in Pakistan since last September, was murdered by his captors. On behalf of the European Parliament, I would like to express my outrage at this abhorrent murder of an innocent man who was a Polish citizen and a citizen of the European Union. The European Parliament denounces this criminal act in the strongest possible terms. We would like to offer the family of the deceased and all his relatives our heartfelt sympathy and condolences.
Terrorism is a direct attack on freedom, human rights and democracy. Terrorism is an attempt to attain one's ends through blind violence and to destroy our common values. It poses a great danger to the security and stability of the international community. Terrorism is a crime, and one which we cannot go soft on.
Ladies and gentlemen, in the mother tongue of this murdered engineer, I would like to say, Niech spoczywa w wiecznym pokoju [May he rest in eternal peace].
In memory of Piotr Stańczak, can I ask you all now to rise to commemorate him.
(The House rose and observed a minute's silence)
Ladies and gentlemen, the forest fires in Australia have led to a tragic loss of life over recent days. These, the worst bushfires in Australia's history, have claimed many lives in horrible circumstances. We were all horrified by the violent power of this natural disaster and its horrendous consequences. I have written to the Australian Prime Minister to convey the sincere sympathy of the European Parliament. On behalf of the European Parliament at today's plenary session, I would like, once again, to express our solidarity with Australia, its people and its authorities in these sad times.
Next week, a delegation from this Parliament will travel to Australia in order to convey our condolences personally. I would like to take this opportunity, however, to express our heartfelt sympathy and condolences to the families of all those who lost their lives. Our thoughts are with you.
Ladies and gentlemen, worrying news is again emerging from the Islamic Republic of Iran. Seven leading figures in the Bahá'í religious community were taken into custody in May 2008. For eight months, they were denied the opportunity of legal counsel. Now, these seven dignitaries of the Bahá'í religious community are to be subjected to a trial this week that meets not even the most basic requirements of the rule of law. The Nobel prize-winner and Iranian lawyer Shirin Ebadi, who was prepared to handle the defence of the imprisoned leaders, has herself been on the receiving end of death threats.
The European Parliament calls on the Iranian authorities once again, and in the most urgent terms, to respect human rights and the rights of religious minorities and to reconsider its indictment against the seven leaders of the Bahá'í - Fariba Kamalabadi, Jamaloddin Khanjani, Afif Naeimi, Saeid Rasaie, Mahvash Sabet, Behrouz Tavakkoli and Vahid Tizfahm. These people were incarcerated solely as a result of their beliefs and should be released immediately.
(Applause)
Ladies and gentlemen, last Friday, 13 February 2009, the Spanish Member of this House, Mr Herrero, was arrested by the Venezuelan Government in the capital, Caracas, and subsequently expelled from the country, as a result of comments he had made to the media about the Venezuelan Government. Mr Herrero was in the country as part of the official delegation of the Group of the European People's Party (Christian Democrats) and European Democrats, who had been invited by an opposition party in the context of the constitutional referendum. To arrest him, the police forced their way into his hotel room and they then put him on a scheduled flight to Brazil, without an official explanation or any opportunity to collect his personal belongings. We find this unacceptable!
On behalf of the European Parliament, I protest to the strongest possible degree about these methods. I emphatically condemn this incident, which represents an infringement of human rights and a denigration of the democratic institution that is the European Parliament.
(Applause)
Mr President, I rise as Chair of Parliament's Delegation for relations with Australia and New Zealand to strongly identify myself with the statement you have just made and to thank you for it. I look forward to delivering that message next week in Australia.
Thank you very much, Mr Chichester.